Citation Nr: 1221819	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for diffuse lumbar spondylosis with degenerative disc disease and right hip pain, to include entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a hearing at the Winston-Salem RO  before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


REMAND

The Veteran was last afforded a VA examination with regard to his service-connected lumbar spine disability in January 2008.  He testified in October 2011 that his disability had gotten worse since that time.  Since the time of that examination, the Veteran has received ongoing VA treatment.  He also reported to his October 2011 Board hearing in a wheelchair.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a readjudication of the Veteran's current claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that the Veteran testified in October 2011 that he was unemployable due to his service-connected back disability.  He is also service connected for post-operative pilonidal sinus scar.  

The Board notes that the current claim for a TDIU has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  In this case, the Veteran is claiming to be unemployable due to the disability on appeal.  Therefore, the Board has jurisdiction over the claim.  However, further development is required before the Board decides the TDIU claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the RO has rated the Veteran's right hip pain with his service-connected low back disability.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011); however, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the originating agency should assign a separate rating for the Veteran's right hip impairment.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided appropriate notice in response to the claim of entitlement to a TDIU based on his service-connected back and right hip disabilities, along with a VA Form 21-8940 to complete.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the VA Medical Center in Richmond, Virginia and any other outstanding records pertinent to the Veteran's claims.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

4.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected low back and right hip disabilities.  The claims file must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate any associated neurological impairment.

In addition, the examiner should provide an opinion concerning the impact of the service-connected back and right hip disabilities on his ability to work, to include whether they are sufficient by themselves to render him unemployable. 

The rationale for all opinions expressed must be provided.

5.  The RO or the AMC also should undertake any other development it determines to be warranted.  

6.  Then, the RO or the AMC should readjudicate the issue on appeal, to include assigning a separate rating for the Veteran's right hip impairment.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

